Citation Nr: 1534627	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including an obsessive compulsive disorder (OCD).  

3.  Entitlement to service connection for a personality disorder.  


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel








INTRODUCTION

The Veteran had active service from June 1996 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Albuquerque, New Mexico, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Minnesota, and the St. Paul RO has jurisdiction over the appeal.

In the interest of clarity, it is necessary to address the procedural posture of the claim on appeal.  The April 2011 rating action denied the initial service connection for PTSD and, in May 2011, the Veteran submitted a lay statement related to her claim.  The submission is not properly construed as a notice of disagreement (NOD) with the April 2011 RO determination, but the submission was received relevant to the PTSD claim and received within one year of the decision.  38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  On or after the date of the April 2011 RO determination, relevant VA psychiatric treatment records were also generated and, although not associated with the claims folder at the time, records of this nature are deemed to be constructively of record at the time generated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, within one year of the April 2011 rating, VA was in receipt of relevant new and material evidence (i.e., the Veteran's statement) and constructively in possession of relevant VA treatment records, requiring any subsequent adjudication of the claim relate back to the original claim.  

Because the August 2012 and August 2013 rating actions purporting to address the acquired psychiatric disorder claim for do not reflect consideration of the new and material evidence or the relevant medical evidence, the April 2011 determination was precluded from becoming final.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Accordingly, the April 2011 determination is the proper rating action on appeal.

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the single service connection claim for PTSD as reflected on the title page.  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's current diagnosis of PTSD is related to in-service sexual assaults.  

2.  The evidence establishes that the Veteran's current diagnosis of OCD, with symptoms of anxiety, depression, and sexual dysfunction, is related to military service.  

3.  A personality disorder is not a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria to establish service connection for OCD, with symptoms of anxiety, depression and sexual dysfunction, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  As a matter of law, service connection for a personality disorder may not be established.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 4.9, 4.130 (2014); see also Morris v. Shinseki, 678 F.3d 1346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans  Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. In this decision, the Board grants the acquired psychiatric disorder claims and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

To the extent the appeal addresses a personality disorder, the application of the law to the undisputed facts is dispositive of the appeal and no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran maintains that her current psychiatric symptoms are related service, specifically in-service personal assaults.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

When the claimed PTSD stressor is an in-service personal assault (e.g., physical or sexual assault), evidence from sources other than the Veteran's service records may corroborate the in-service stressor/incident.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  Id.

Additionally, in the context of a PTSD claims based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts has made plain that, in the context of a PTSD service connection claim based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether ca claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

PTSD

A February 2012 VA mental health record confirms the Veteran's diagnosis of PTSD.  Moreover, given various medical professionals have considered the Veteran's continued account of symptomatology, relevant medical evidence and appropriate examination findings and provided consistent or identical diagnosis, the record indicates that a diagnosis of PTSD has been warranted throughout the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran provides a competent and credible account of psychiatric symptomatology, including in- and post-service, and of in-service personal/sexual assaults.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Unlike her enlistment Report of Medical History, the Veteran affirmed a history of excessive worry and depression on her separation Report of Medical History, with the examiner indicating that problems related to service caused personal problems, which tends to corroborate her account the in-service onset of psychiatric symptoms.  In January 2013 statements, the Veteran provides a generally consistent account of in-service sexual assaults and harassments; moreover, her account of not discussing the sexual assaults with military personnel because of fears related, at least in part, to an in-service abusive relationship is credible, particularly given a 1998 NCIS/Police report detailing the abusive nature of her in-service relationship.  Fellow service members provided respective January 2013 and June 2013 statements, providing independent account of observing the Veteran's in-service psychiatric symptomatology and personal assault/harassment.  Considering the evidence as a whole, the Veteran's account as to these matters is competent, credible, and highly probative.  See Buchanan, supra.; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to). 

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the most probative medical evidence of record weighs in favor of the claim.  The December 2012 VA examination opinion, tending to weigh against the PTSD claim, is of significantly limited probative value.  Although the December 2012 VA examiner opines that the Veteran's reported sexual/personal assaults occurred, the examiner states that a diagnosis of PTSD is not warranted.  To the extent the examiner does not diagnose PTSD, the examiner does not acknowledge the volumes of medical records documenting the Veteran's treatment for such diagnosis.  Essentially, the provided opinion is of limited probative value because it does not reflect sufficient reasoning and analysis of competent evidence documenting findings and a course of treatment to the contrary, rendering the basis for the etiological opinion incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Conversely, the most probative evidence of record weighs in favor of the Veteran's PTSD claim.  A February 2011 VA psychiatric treatment record documents the Veteran's diagnosis of PTSD by a VA psychiatrist.  The VA psychiatrist also specifically notes that the Veteran's PTSD symptoms are related to military sexual trauma and other sexual abuse and the subsequent diagnosis of PTSD.  Logically the February 2011 VA psychiatric treatment provides a competent medical opinion/assessment that the diagnosis is in some manner attributable to the Veteran's sufficiently confirmed in-service sexual assaults, even accounting for any other sexual assaults.  Moreover, the February 2011 VA psychiatric treatment and the assessment/opinion exhibits analysis and consideration of relevant medical evidence, current examination findings, the Veteran's competent and credible account of symptomatology and appropriate medical expertise, making this competent, credible, and highly probative medical evidence in favor of the claim.  See Menegassi, 638 F.3d at 1382; see also Nieves-Rodriguez, 22 Vet. App. at 301-302.  Moreover, the February 2011 VA psychiatric treatment record is generally consistent with other VA treatment records, including records dated in May 2007, January 2012, February 2012, April 2012, and November 2012, which reflect care and treatment consistent with this assessment.  Id.  

The June 2012 statement of the Veteran's treating VA mental health care professional is also very probative evidence in favor of the claim.  In this statement, the VA mental health care provider states that the Veteran receives regular PTSD treatment "related to military experiences along with other related events."  This statement sufficiently relates diagnosed PTSD to the Veteran's in-service sexual assaults and treatment records from this provider reflect consistent treatment for PTSD on this basis.  Although the courts have rejected the treating physician rule, the probative value of the VA psychiatric professional's is enhanced with considered when the professional's knowledge and experience treating the claimed psychiatric condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

The evidence confirms the Veteran's current diagnosis of PTSD and that the disorder is related, at least in part, to her sufficiently confirmed in-service sexual assaults.  Service connection for PTSD is warranted.  




Acquired Psychiatric Disorder, Other Than PTSD

A December 2012 VA examination documents the Veteran's diagnosis of OCD, with anxiety and depression.  The examiner then opines that the diagnosis is "plausibly" related to military service, including treatment and in-service sexual assault.  Although the assessment/statement is arguably speculatively phrased, when considering the entire examination report with other medical evidence of record the examiner's assessment/opinion sufficiently suggests a possible relationship between the Veteran's military service and provided diagnosis.  Stated differently, considering the December 2012 VA examination report as a whole with the examiner's relevant expertise and all other evidence of record, the Board finds the opinion to be competent, credible and probative evidence in favor of the Veteran's claim.  Nieves-Rodriguez, 22 Vet. App. at 301-302.  Moreover, the opinion is also tends to be consistent with other competent and credible evidence of record, including the lay statements, and a February 2012 VA treatment record specifically stating diagnosed OCD, with sexual dysfunction symptoms, is related to military service.  

The December 2012 supplemental VA examination opinion obtained by the RO may not properly be considered by the Board.  The RO requested the examiner opine whether the diagnosed disability was "incurred in service or caused by treatment of anxiety, excessive worry and depression noted in her service treatment records," limiting the scope of inquiry used by the examiner to provide the necessary etiological opinion.  Significantly, the RO's framing of the question does not provide the examiner with sufficient latitude to opine whether the diagnosed disability is related to the Veteran's military sexual trauma, nor does the request cite such events as a basis to consider in rendering the opinion.  Thus, the RO improperly limits the inquiry to her in-service treatment for psychiatric symptoms.  The Board is precluded from relying on the December 2012 VA supplemental opinion obtained by the RO that improperly limited the examiner's scope of consideration.  See Colayoung v. West, 12 Vet. App. 524, 535 (1999); see also Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994); Austin v Brown, 6 Vet. App. 547, 552 (1994).  

Further inquiry could be undertaken with a view towards development of this claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, resolving all reasonable doubt in her favor, the evidence of record sufficiently relates the Veteran's diagnosis of OCD, with symptoms of anxiety, depression and sexual dysfunction, to military service.  Service connection for OCD, with symptoms of anxiety, depression and sexual dysfunction, is warranted.

Personality Disorder

The Board recognizes that there are numerous pieces of medical evidence, including a December 2012 VA examination report, reflecting the Veteran's diagnosis of a personality disorder; however, personality disorders are not disability for VA purposes.  The Federal Circuit Court of Appeals in Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012), reaffirmed the Secretary's authority to exclude personality disorders from the definition of a disease or disability for VA purposes, preventing the award of service connection or VA compensation for any such disability.  Id. At 1354.  Therefore, in this case, a diagnosed personality disorder may not serve as a basis for the award of disability compensation.  Id.; see also Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).  

Thus, where, as here, the law and not the evidence is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, service connection for personality disorder must be denied.




ORDER

Service connection for PTSD is granted.

Service connection for OCD, with symptoms of anxiety, depression and sexual dysfunction, is granted.  

Service connection for a personality disorder is denied.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


